—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered February 24, 1998, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s Bat-son ruling was proper (see Batson v Kentucky, 476 US 79). The People established a prima facie case of discrimination based on the defense counsel’s pattern of using peremptory challenges against white jurors (see People v Chapman, 295 AD2d 359, 360). Thus, defense counsel was required to provide a nonpretextual, racially-neutral explanation for his challenge (see People v Kern, 75 NY2d 638, cert denied 498 US 824). Defense counsel failed to do so as to the subject juror and, therefore, there is no reason to disturb the trial court’s finding that the reason given for the challenge was pretextual (see People v Chapman, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J.P., Krausman, Crane and Mastro, JJ., concur.